Title: To Thomas Jefferson from Peter Henry Leuba, 14 July 1824
From: Leuba, Peter Henry
To: Jefferson, Thomas


                            Illustrissimo Signore!
                            
                                Staunton
                                li 14 Luglio 1824.
                        Non ho l’onore d’essere conosciuto della Vostra Signoria, ma lo sono molto degl’abitanti di Fredericksburg, avendo abitato trè anni costì; non lo sono di meno in questa Città, ove ho formato, diciotto mesi fà in circa, una Casa d’educazione alla Soddisfazione mia ed a quella del pubblico, Come V. S. può Convincersene in leggendo gl’informazioni delle persone respectabile di questo luogo, inserate nei due giornali che ho l’onore di mandargli Colla presente.Sotto la protezione di questi medesimi Signori relatori e del Signore Senatore Chapman Johnson, prengo la libertà d’offerire i miei Servigi e quelli del figlio mio, in età di Circa 20 anni, in qualità di Maestri per le lingue Francese ed Italiana all’Università di Virginia, della quale V. S. è Rettore; nel caso che queste favelle Sieno Contenute nel progetto d’Istruzione della detta Università.Crediamo avere la Capacità d’insegnarle tanto quanto altri, e tanto più che la prima è la nostra favella natale; ed avendo dimorato Sette anni in Italia abbiamo potuto imparare l’ultima.Ho anche Conosciuto benissimo la severa lingua Tedesca, ma non avendola praticato mentre 25 anni ch’io ho Abitato la francia e nonostante che l’insegno quì, non voglio presentarmi per quest’oggetto in un’Università ove i professori debbono avere tutte le qualità richieste.Potremo di più insegnare a Scrivere, la Geografia e/o l’Aritmetica se questi rami d’istruzione sono anche inserite nell’organisazione di questo Stabilimento.L’odio che Sempre ho sentito Contro la Tirania ed i Tiranni; il mio amore per la libertà Civile e Religiosa, Sono i Soli motivi che m’hanno determinato ad abbandonare i miei Dei penati, per venire Colla mia famiglia abitare la patria degl’Illustrissimi Washington, Jefferson, Madison, Monroe e Franklin per godervi della felicità inestimabile che li loro lumi, Virtù, e patriotismo hanno procurato a loro Concittadini ed alla posterità.L’Attestazione autentica che il mio primo Governo del Canton di Neuchatel in Swizzera m’ha Consegnato nell’anno 1817 nel momento della mia partenza d’Europa, e che presenterò alla V. S. proverà che sono venuto qui dalla mia libera volontà, e farà Conoscere l’Opinione del detto Governo, non Solamente della persona mia della persona mia, ma ancora della mia famiglia.Ho avuto anche buonissime raccomendazione per vari persone respectabili di Boston, Newyork, Philadelphia; pel Signore Albert Gallatin, Specialment[e] del Console degl’United States in Genoa, il mio amico intimo per il Signore Crownenshield, allora Secretario della Marina.Se V. S. vollesse Compiacersi d’accordarci la sua protezione per farci aggradire nelle qualità di professorj alla detta Università; la prego di persuadersi che giustificaremo non Solamente i rapporti che gl’abitanti di Staunton faranno di noi, e di più Ci renderemo degno della Sua Stima e Continuazione della Sua benevolenza.Abbiamo l’onore di dirci, Col più profondo rispetto, e la Venerazione che le Sue Virtù ed equisite qualità Ci hanno inspirato.Della Illustrissima Signoria Sua.Gl’umillississimi e ubbedientissimi Servitori.
                            Peter Henry Leuba Editors’ Translation
                            Most Illustrious Sir!
                            
                                Staunton
                                on 14 July 1824.
                        I do not have the honor of being known by Your Lordship, but I am well-known to the inhabitants of Fredericksburg, having lived there for three years; nor am I less well-known in this City where about eighteen months ago I formed a House of education for my own Satisfaction and that of the public, As Y. L. can convince himself by reading the information of respectable persons of this place, inserted in the two newspapers that I have the honor of sending you With the present.Under the protection of these same Gentlemen reporters and of Mr. Senator Chapman Johnson, I take the liberty of offering my Services and those of my son, About 20 years of age, in the capacity of Teachers of the French and Italian languages at the University of Virginia, of which Y. L. is Rector; in the case that these languages Are Contained in the plan of Instruction of said University.We believe that we have the Capacity to teach them as well as others, and even more so because the former is our native language; and having lived Seven years in Italy we have been able to learn the latter.I have also Known very well the severe German tongue, but not having practiced it for 25 years that I Lived in France and although I teach it here, I do not want to present myself for this subject in a University where the professors must have all the required qualities.We could also teach Writing, Geography and/or Arithmetic, if these branches of instruction are also inserted in the organization of this Establishment.The hatred that I have always felt Against Tyranny and Tyrants, my love of Civil and Religious liberty Are the Only motives that have caused me to abandon my household Gods, to come With my family to live in the Country of the most Illustrious Washington, Jefferson, Madison, Monroe and Franklin to enjoy there the inestimable happiness that their lights, Virtue and patriotism have procured for their Countrymen and for posterity.The authenticated Testimonial that my first Government of the Canton of Neuchatel in Switzerland Gave me in the year 1817 at the moment of my departure from Europe, and which I will present to Y. L. will prove that I have come here of my free will, and it will let you Know the Opinion of said Government, not only about my person, but also about my family.I have also has very good recommendations from various respectable persons of Boston, Newyork, Philadelphia; for Mr. Albert Gallatin, Especially of the Consul of the United States in Genoa, my close friend for Mr. Crownenshield, then Secretary of the Navy.If Y. L. would deign to accord us your protection to make us to be pleased in the capacity of professors at said University, I pray you to persuade yourself that we will justify not only the reports that the inhabitants of Staunton will make about us, but even more so we will make ourselves worthy of Your Esteem and the Continuation of Your benevolence.We have the honor of calling ourselves, with the deepest respect, and the Veneration that Your Virtues and exquisite qualities have inspired in UsOf Your Most Illustrious Lordship.The most humble and most obedient Servants.
                            Peter Henry Leuba